Citation Nr: 0520104	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  98-20 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The record shows that the veteran had active military service 
from June 1978 to March 1982 and from January 1991 to March 
1991.  He served in the Michigan Army National Guard from 
November 1982 to July 1997.  This appeal to the Board of 
Veterans' Appeals (Board) arises from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

In March 2000 and again in December 2003, the Board remanded 
this claim to the RO for additional development.  The case 
has been returned to the Board and is ready for further 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  This 
case was previously remanded, but not all of the Board's 
directives were followed.

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).

The term "active military, naval, or air service" includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2004).  The term 
"active duty for training" includes, inter alia, full time 
duty in the Armed Forces performed by Reserves for training 
purposes.  See 38 U.S.C.A. § 101(22)(A) (West 2002).  The 
term "inactive duty for training" means any duty prescribed 
for Reserves which is not full-time (e.g., voluntary training 
and maintenance duties of their assigned units).  See 38 
U.S.C.A. § 101(23) (West 2002).  

In addition, service connection for a number of chronic 
conditions, including a psychosis, may be presumed if it is 
demonstrated to a compensable degree within one year 
following service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The record shows that the veteran was treated in July 1994 at 
Fort Benning, Georgia for paranoid mentation.  The examiner 
noted that the veteran was on two weeks active duty and 
referred to Community Mental Health by his company commander 
due to complaints of paranoia and unusual behavior.  
Schizophrenia, paranoid type, chronic, was diagnosed.  
Despite the Board's prior remand requesting such development, 
the Board notes that while the veteran's dates of service 
have been verified as noted above, to include service in the 
Michigan Army National Guard from November 1982 to July 1997, 
the exact dates of his active and inactive duty in the 
National Guard have not been verified.  This information is 
vital to the appellant's claim.  

In view of the foregoing, the case is herby REMANDED to the 
RO for the following action:


1.  Thereafter, the RO should contact 
NPRC, the Michigan National Guard, and 
any other appropriate source, to 
determine verification of the exact dates 
of ACDUTRA and INACDUTRA service.  The 
exact dates of each period wherein the 
appellant served on ACDUTRA or INACDUTRA 
should be provided.  It should also be 
specified whether each period of duty was 
ACDUTRA or INACDUTRA.  This verification 
should be done (to the extent possible) 
for the veteran's entire period of 
reserve duty, and specifically include 
the period encompassing 1994.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full. If any are not, 
corrective action must be taken. 38 
C.F.R. § 4.2 (2003); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should again 
review the appellant's claim.  Any 
additional development necessary should 
be accomplished, including having the 
veteran examined for a nexus opinion if 
appropriate.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case 
(SSOC). The appellant should then be 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board if in order.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


